DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-13, drawn to a method for providing an image of a subject comprising adjusting parameters of a plurality of independently-adjustable radio-frequency applicator elements based upon the at least one matched body model, classified in A61B5/0035.
II. Claim 14, drawn to a method for providing an image of a subject by adjusting, by the processor, parameters of a plurality of independently-adjustable radio-frequency applicator elements based upon the ultrasound image of the subject, classified in A61B8/085.
III. Claims 15-20, drawn to a thermoacoustic imaging system comprising a set of applicator elements which are driven by an independent amplifier configured to adjust phase and amplitude of each applicator element of each channel in order to steer the set of applicator elements to the target volume, classified in G01N29/2431.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the have a materially different design and mode of operation.  Specifically, Invention I requires identifying a body anatomy, matching the body anatomy with at least one body model of a plurality of body models and adjusting parameters of a plurality of independently-adjustable radio-frequency applicator elements based upon the at least one matched body model, which Invention II does not require and Invention II requires adjusting, by the processor, parameters of a plurality of independently-adjustable radio-frequency applicator elements based upon the ultrasound image of the subject, which Invention I does not require. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus that does not require independent amplifiers configured to adjust phase and amplitude for each applicator element to steer the set of applicator elements, but instead requires a waveform generator that can selectively adjust the frequency and waveform applied to each applicator element to steer the set of applicator elements (i.e. parameters adjusted are frequency and .  

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus that does not require independent amplifiers configured to adjust phase and amplitude for each applicator element to steer the set of applicator elements, but instead requires a waveform generator that can selectively adjust the frequency and waveform applied to each applicator element to steer the set of applicator elements (i.e. parameters adjusted of the method are frequency and waveform).  Further, the apparatus as claimed can be used to practice another and materially different process, such as a process that does not require the step of adjusting parameters, by the processor, based upon the ultrasound image of the subject as required in Invention II, but instead a user visually identifies a target region, wherein the user controls the independent amplifier of the system of Invention II to provide the steering.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search queries); and the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793